UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SHANNON-POCAHONTAS MINING
COMPANY,
Petitioner,

v.
                                                                          No. 95-2279
DIRECTOR, OFFICE OF WORKERS'
COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR;
ALBERT T. BLEVINS,
Respondents.

On Petition for Review of an Order
of the Benefits Review Board.
(94-0272-BLA-A)

Submitted: November 19, 1996

Decided: December 4, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________

Vacated and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William T. Brotherton, III, SPILMAN, THOMAS & BATTLE,
Charleston, West Virginia, for Petitioner. Christian P. Barber, Jill M.
Otte, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C.; William Burton Talty, Richmond, Virginia, for Respondents.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Shannon-Pocahontas Mining Company (employer) petitions for
review of a decision of the Benefits Review Board (Board) affirming
the administrative law judge's (ALJ) decision to award black lung
benefits to Albert Blevins. We must affirm the decision of the Board
if the Board properly decided that the ALJ's findings are supported
by substantial evidence. Doss v. Director, Office of Workers' Com-
pensation Programs, 53 F.2d 654, 658 (4th Cir. 1995). With this prin-
ciple in mind, we vacate the decision of the Board, and remand to the
Board with instructions to remand to the ALJ for further proceedings.

The employer contends that the ALJ's finding of total disability
due to pneumoconiosis is not supported by substantial evidence. We
agree. The evidence relevant to the issue of disability in this case con-
sisted of ventilatory studies, blood gas studies, and medical reports.
None of the miner's ventilatory studies revealed evidence of disability
under the regulatory criteria for assessing disability. Of the miner's
five resting blood gas studies and two exercise studies, one resting
study produced values presumptive of disability under the regulations.
Finally, Drs. Robinette and Cardona opined that the miner was totally
disabled due to pneumoconiosis, while Drs. Zaldivar and Vasudevan
found that the miner had no pulmonary impairment.

In finding total disability, the ALJ primarily relied on the report of
Dr. Robinette, although he also credited Dr. Cardona's report. He
found that the reports of Drs. Zaldivar and Vasudevan failed to negate
Dr. Robinette's report, which he found was supported by the blood
gas evidence. He did not find the objective studies, viewed in isola-
tion, indicative of disability under 20 C.F.R. § 718.204(c)(1) & (2)
(1996).

Dr. Robinette testified at his deposition that his finding of total dis-
ability was based primarily on the miner's ventilatory response to

                     2
exercise during an exercise blood gas study performed by Dr.
Vasudevan in January 1991. He believed that the miner's resting
blood gas tests of January and February 1991 demonstrated hypox-
emia and thus provided further evidence of disability, but admitted
that without the evidence of the miner's intolerance to exercise during
this study he would not have concluded that the miner was totally dis-
abled. Dr. Vasudevan intended to measure the miner's anaerobic
threshold during this study by exercising him for ten minutes on a
treadmill, but the miner voluntarily terminated the study after five
minutes based on his complaints of shortness of breath and leg
fatigue. Dr. Vasudevan did not believe any valid conclusions could be
drawn from the study because it ended prematurely, and did not find
the miner's inability to continue indicative of a respiratory problem
because the miner exhibited no objective signs of pulmonary or car-
diac problems during the test. Rather, he attributed the miner's inabil-
ity to continue to deconditioning and obesity.

Dr. Robinette interpreted the study differently, opining that it dem-
onstrated an intolerance to exercise severe enough to preclude the
miner from performing his usual coal mine work as an end loader. He
found that the miner's high tidal volume during the test indicated a
mild to moderate respiratory impairment. After reviewing Dr. Robin-
ette's deposition, Drs. Zaldivar and Vasudevan both stated that the
miner's large tidal volume during the test was no reason for concern
because it progressively decreased with exercise and because all other
pulmonary parameters were normal. They noted, for example, that the
miner's PO2 actually improved with exercise. Dr. Zaldivar opined
that the miner's large tidal volume was due to hyperventilation due
to anxiety. He commented that the miner also exhibited hyperventila-
tion due to anxiety during the exercise blood gas study that he per-
formed.

We agree with the employer that the ALJ failed to adequately
resolve the conflict between the physicians of record regarding the
significance of the miner's ventilatory response to exercise during Dr.
Vasudevan's exercise blood gas study. An ALJ is required to explain
his reasons for crediting one physician over another. See Peabody
Coal Co. v. Hale, 771 F.2d 246, 249 (7th Cir. 1985). Moreover, given
Dr. Robinette's admission that his entire opinion hinged on his inter-

                    3
pretation of the miner's performance during this study, resolution of
this conflict was critical to the outcome of this case.

The ALJ did not overlook the study. His opinion discusses Dr.
Robinette's views of the study. His opinion, however, does not dis-
cuss the contrary views of Drs. Zaldivar and Vasudevan concerning
the study, and, most importantly, does not explain why Dr. Robin-
ette's interpretation of the study is more credible than the opposing
view. We note that the need for the ALJ to provide a rationale was
particularly strong in view of the fact that he credited the opinion of
a consulting physician over the opinion of the physician who actually
performed the study. See Siegel v. Director, Office of Workers' Com-
pensation Programs, 8 BLR 1-156 (1986).

In according greatest weight to Dr. Robinette's report, the ALJ
relied on his finding that the blood gas evidence--specifically, the
resting studies of January and February 1991--supported Dr. Robin-
ette's conclusions. The ALJ found that the blood gas evidence dem-
onstrated that the miner had hypoxemia on "several different occa-
sions," that this evidence demonstrated that Dr. Zaldivar's finding of
no pulmonary impairment "in fact was not true," and that Dr. Zaldivar
chose to ignore this evidence. He acknowledged that the miner's PO2
values on resting and blood gas testing had fluctuated greatly, but
found that Dr. Robinette had demonstrated through reference to medi-
cal literature that such variations were normal.

There are two problems with the ALJ's finding that the miner
exhibited hypoxemia "on several occasions." First, it mildly over-
states the case, because the miner's studies only arguably evinced
hypoxemia on two occasions. Second, the statement wrongly implies
that the miner's condition has remained constant over time. In fact,
studies performed before and after the two month period in which the
miner exhibited abnormal test results were undisputedly normal.

We also find that the ALJ impermissibly made a medical determi-
nation by concluding that the blood gas evidence proved that Dr. Zal-
divar's finding of no impairment was untrue. An ALJ may not
interpret medical data and substitute his opinion for that of a physi-
cian. See Marcum v. Director, Office of Workers' Compensation
Programs, 11 BLR 1-23 (1987). Because no physician found the

                    4
blood gas evidence sufficient, alone, to support a finding of impair-
ment, the ALJ could not make this finding. Moreover, contrary to the
ALJ's finding, Dr. Zaldivar did not ignore the miner's qualifying and
nearly qualifying resting blood gas studies. Rather, he agreed with Dr.
Vasudevan that the results of these studies varied too much from the
other studies, indicating that the results were either not valid due to
technical problems with the administration of the tests, or that the
miner had an acute problem in January and February 1991 that later
resolved. Drs. Zaldivar and Vasudevan both also noted that hypox-
emia at rest was not significant because the miner's blood gases
returned to normal after exercise.

The ALJ also erred in his discussion of the variation between the
miner's blood gas results. In resting studies, the miner's PO2 varied
from 64 to 100, and in exercise studies, his PO2 varied from 83 to
102. The ALJ stated that Dr. Robinette's medical literature explained
that the variance was normal. In fact, Dr. Robinette admitted that the
variance was abnormal because it exceeded 15 percent, and that his
references to medical literature were purely academic in this case and
did not support his finding of total disability.*

We therefore conclude that the ALJ erred in finding that the miner
established a totally disabling respiratory impairment. We also find
that he erred, however, in finding that any impairment the miner
might have was due to pneumoconiosis. He apparently based this
determination on the miner's lengthy history of coal dust exposure
and his finding that neither Dr. Zaldivar nor Dr. Vasudevan offered
any alternate medical explanation for the miner's shortness of breath.
The employer correctly argues on appeal that it was not required to
prove an alternate cause for the miner's respiratory symptoms, but
that in any event Dr. Vasudevan did so when he opined that the
miner's shortness of breath was due to a combination of decondition-
ing and obesity. While the ALJ noted Dr. Vasudevan's reference to
the miner's obesity, he rejected it apparently based on his belief that,
at 59 and 186 pounds, the miner was not obese. We find, however,
_________________________________________________________________
*Regarding the literature, we also note that Dr. Zaldivar's comments
concerning the extent to which bronchitis may be disabling were a
response to points made in the literature cited by Dr. Robinette, and are
irrelevant to this case.

                    5
that whether the miner is obese, and whether his weight could be a
factor contributing to shortness of breath, is yet another medical
determination which must be made by a physician.

We therefore vacate the decision of the Board affirming the ALJ's
finding of total disability due to pneumoconiosis, and remand to the
Board for further remand to the ALJ for reconsideration of the evi-
dence consistent with this opinion. On remand, the ALJ should
reweigh all four medical opinions, and all other relevant evidence,
which addresses disability. We reject the employer's contention that
Dr. Cardona's opinion may not be considered because it is hostile to
the Black Lung Benefits Act. Contrary to the employer's assertion,
Dr. Cardona does not state that all persons having lengthy coal mine
employment histories must be considered totally disabled. Rather, he
stated that most would be, and explained that his finding in this case
was based on the claimant's particular history, symptoms, and physi-
cal examination. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

VACATED AND REMANDED

                    6